DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/508871 filed on October 22, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending.  Claims 1- 20 are rejected under 103 and Double Patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claims 1-11, the claimed memory system has been read in view of applicant’s specification (see paragraphs 75 and 79).  The claimed apparatus appears to include elements which could be interpreted as including only software.  Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1, 8-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the non-volatile media" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. (state twice on the same line)
Claim 8 recites the limitation "the non-volatile media" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the non-volatile media" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the non-volatile media" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the media" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the non-volatile media" in Line 6.  There is insufficient antecedent basis for this limitation in the claim 
Claim 12 recites the limitation "the non-volatile media" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the non-volatile media" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the non-volatile media" in Lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the media" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the non-volatile media" in Lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the non-volatile media" in Lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the media" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, 10, 12, 13 and 16-20 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. US 11,204,841.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/508871
11,204,841 (15/947428)
1. A memory system, comprising: a set of non-volatile media; a volatile memory; a buffer memory that is capable of holding data for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system; and a controller configured to process requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media; wherein a power manager monitors a power supply of the memory system to detect an onset of power outage and, in response to the onset of power outage, causes the controller to copy meta data in the volatile memory to the buffer memory.
1. A memory system, comprising: a set of non-volatile media; a volatile memory configured to store meta data of a flash translation layer for data stored in the set of non-volatile media; a buffer memory that is capable of holding the meta data of the flash translation layer for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system, wherein the buffer memory includes a capacitor that when fully charged has sufficient power to allow the buffer memory to hold at least the meta data of the flash translation layer stored in the buffer memory for at least the predetermined period of time after the volatile memory loses data during the event of power outage; and a controller configured to process requests from a host system to store data in the set of non-volatile media or retrieve data from the set of non-volatile media; wherein a power manager monitors a power supply of the memory system to detect an onset of power outage and, in response to the onset of power outage, causes the controller to copy the meta data in the volatile memory to the buffer memory; wherein the power manager stores an indicator in the set of non-volatile media indicating whether the buffer memory holds valid data before expiration of the predetermined period of time; wherein after the event of power outage, the controller performs recovery based on the indicator stored in the set of non-volatile media.
2. The memory system of claim 1, wherein the set of non-volatile media includes a flash memory.
2. The memory system of claim 1, wherein the set of non-volatile media includes a flash memory.
3. The memory system of claim 2, wherein the memory system is a solid-state drive.
3. The memory system of claim 2, wherein the memory system is a solid-state drive.
4. The memory system of claim 3, wherein the meta data includes an address map between logical addresses and physical addresses.
4. The memory system of claim 3, wherein the meta data includes an address map between logical addresses and physical addresses.
7. The memory system of claim 5, wherein the buffer memory loses the data stored in the buffer memory after the predetermined period of time.
5. The memory system of claim 4, wherein the buffer memory loses the data stored in the buffer memory after the predetermined period of time.
8. The memory system of claim 5, wherein the power manager further causes the controller to store the meta data into the non-volatile media during the predetermined period of time.
6. The memory system of claim 4, wherein the power manager further causes the controller to store the meta data into the set of non-volatile media during the predetermined period of time.
10. The memory system of claim 8, wherein the power manager changes the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.
7. The memory system of claim 6, wherein the power manager changes the indicator in the set of non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.
12. A method, comprising: providing a buffer memory in a memory system having: a set of non-volatile media; a volatile memory; and a controller configured to process requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media, wherein the buffer memory is capable of holding data for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system; monitoring, by a power manager of the memory system, a power supply of the memory system to detect an onset of power outage; and copying, by the controller in response to the onset of power outage, meta data in the volatile memory to the buffer memory.
8. A method, comprising: providing a buffer memory that includes a capacitor, in a memory system having: a set of non-volatile media; a volatile memory configured to store meta data of a flash translation layer for data stored in the set of non-volatile media; and a controller configured to process requests from a host system to store data in the set of non-volatile media or retrieve data from the set of non-volatile media, wherein the buffer memory is capable of holding the meta data of the flash translation layer for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system; monitoring, by a power manager of the memory system, a power supply of the memory system to detect an onset of power outage; copying, by the controller in response to the onset of power outage, the meta data in the volatile memory to the buffer memory; charging fully the capacitor of the buffer memory, before the onset of power outage; powering, using the capacitor, the buffer memory to hold the meta data of the flash translation layer stored in the buffer memory for at least the predetermined period of time after the volatile memory loses data during the event of power outage; storing an indicator in the set of non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; and performing recovery, after the event of power outage, based on the indicator stored in the set of non-volatile media.
13. The method of claim 12, wherein the set of media includes a flash memory; the memory system is a solid-state drive; and the meta data includes an address -- 21 --Patent ApplicationAttorney Docket No. 120426-004801/US map between logical addresses and physical addresses.
9. The method of claim 8, wherein the set of media includes a flash memory; the memory system is a solid-state drive; and the meta data includes an address map between logical addresses and physical addresses.

10. The method of claim 9, wherein the controller includes a plurality of processors running a plurality of processes.
16. The method of claim 15, wherein the buffer memory loses the data stored in the buffer memory after the predetermined period of time.
11. The method of claim 10, wherein the buffer memory loses the data stored in the buffer memory after the predetermined period of time.
17. The method of claim 15, further comprising: storing, during the predetermined period of time, the meta data into the non- volatile media.
12. The method of claim 10, further comprising: storing, during the predetermined period of time, the meta data into the set of non-volatile media.
18. The method of claim 15, further comprising: storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time; and performing recovery, after the event of power outage, based on the indicator stored in the media.
13. The method of claim 10, further comprising: changing the indicator in the set of non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.
19. A non-transitory computer storage medium storing instructions which, when executed by a memory system having a set of non-volatile media, a volatile memory, and a controller, cause the memory system to perform a method, the method comprising: processing requests from a host system to store data in the non-volatile media or -- 22 --Patent ApplicationAttorney Docket No. 120426-004801/US retrieve data from the non-volatile media; monitoring a power supply of the memory system to detect an onset of power outage; and copying, by the controller in response to the onset of power outage, meta data in the volatile memory to a buffer memory that is capable of holding data for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system.
14. A non-transitory computer storage medium storing instructions which, when executed by a memory system having a set of non-volatile media, a volatile memory, and a controller, cause the memory system to perform a method, the method comprising: processing requests from a host system to store data in the set of non-volatile media or retrieve data from the set of non-volatile media, storing in the volatile memory, meta data of a flash translation layer for data stored in the set of non-volatile media; monitoring a power supply of the memory system to detect an onset of power outage; copying, by the controller in response to the onset of power outage, the meta data in the volatile memory to a buffer memory that is capable of holding the meta data of the flash translation layer for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system, wherein the buffer memory includes a capacitor that when fully charged has sufficient power to allow the buffer memory to hold the meta data of the flash translation layer stored in the buffer memory for at least the predetermined period of time after the volatile memory loses data during the event of power outage; storing an indicator in the set of non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; and performing recovery, after the event of power outage, based on the indicator stored in the set of non-volatile media.
20. The non-transitory computer storage medium of claim 19, wherein the method further comprises: storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time; and performing recovery, after the event of power outage, based on the indicator stored in the media.
15. The non-transitory computer storage medium of claim 14, wherein the method further comprises: changing the indicator in the set of non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.














The claims of U.S. Patent No. US 11,204,841 B2 do not explicitly teach a flash translation layer for data stored in the set of non-volatile media.
However, Kim (US Patent Application 2018/0121106) teaches data loaded from non-volatile memory to buffer memory and initialization operation may include loading metadata (e.g., FTL) needed for a hardware setting operation, in paragraphs 6, 7, 28, 51, 66 and 74.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,204,841 B2 with a flash translation layer for data stored in the set of non-volatile media as taught by Kim because data can be stored in the FTL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1).

Claim 1, Yong teaches a memory system (View Yong ¶ 6; memory system), comprising: a set of non-volatile media (View Yong ¶ 3, 100; non-volatile memory); a volatile memory (View Yong ¶ 3, 100; volatile memory); and a controller configured to process requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media (View Yong ¶ 6; memory controller); wherein a power manager monitors a power supply of the memory system to detect an onset of power outage (View Yong ¶ 7; detect power off).

Yong does not explicitly teach a buffer memory that is capable of holding data for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system and, in response to the onset of power outage, causes the controller to copy meta data in the volatile memory to the buffer memory.

However, Minamiura teaches a buffer memory that is capable of holding data for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system (View Minamiura ¶ 33; volatile storage unit used as buffer to temporarily store backup data) and, in response to the onset of power outage, causes the controller to copy meta data in the volatile memory to the buffer memory (View Minamiura ¶ 33; backup data copied).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yong with a buffer memory that is capable of holding data for at least a predetermined period of time after the volatile memory loses data during an event of power outage in the memory system and, in response to the onset of power outage, causes the controller to copy meta data in the volatile memory to the buffer memory since it is known in the art that a buffer memory can store backup data.  Such modification would have allowed data to be copied.


Claim 12 is the method corresponding to the system of claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 19 is the medium corresponding to the system of claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Yong further teaches the set of non-volatile media includes a flash memory (View Yong ¶ 3, 99; flash memory).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  Yong further teaches the memory system is a solid-state drive (View Yong ¶ 3, 5; SSD).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 3.  Yong further teaches the buffer memory includes a capacitor that when fully charged has sufficient power to allow the buffer memory to hold the data stored in the buffer memory for at least the predetermined period of time after the volatile memory loses data during the event of power outage (View Yong ¶ 238; super capacitor).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 5.  Yong further teaches the power manager further causes the controller to store the meta data into the non-volatile media during the predetermined period of time (View Yong ¶ 249; copy data).


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 8.  Yong further teaches after the event of power outage, the controller performs recovery based on the indicator stored in the media (View Yong ¶ 256; SPO protection operation).


Claim(s) 4, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1) and further in view of Li (US Patent Application 2018/0173434 A1).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings do not explicitly teach the meta data includes an address map between logical addresses and physical addresses.

However, Li teaches the meta data includes an address map between logical addresses and physical addresses (View Li ¶ 12, 17; logical to physical address).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the meta data includes an address map between logical addresses and physical addresses since it is known in the art that addresses can be mapped (View Li ¶ 12, 17).  Such modification would have allowed copy data before a power outage.

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 12.  Yong further teaches the set of media includes a flash memory (View Yong ¶ 3, 99; flash memory); the memory system is a solid-state drive (View Yong ¶ 3, 5; SSD).  

However, Yong does not explicitly teach the meta data includes an address
map between logical addresses and physical addresses.

Li teaches the meta data includes an address map between logical addresses and physical addresses (View Li ¶ 12, 17; logical to physical address).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the meta data includes an address map between logical addresses and physical addresses since it is known in the art that addresses can be mapped (View Li ¶ 12, 17).  Such modification would have allowed copy data before a power outage.

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Li further teaches the controller includes a plurality of processors running a plurality of processes (View Li ¶ 12; processors), including a flash translation layer that stores the meta data in the buffer memory in response to the onset of power outage (View Li ¶ 17; FTL).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  Yong further teaches the buffer memory includes a capacitor and a memory of a same type as the volatile memory; the method further comprises: charging fully the capacitor before the onset of power outage (View Yong ¶ 238; super capacitor); and powering, using the capacitor, the buffer memory to hold the data stored in the
buffer memory for at least the predetermined period of time after the volatile memory loses data during the event of power outage (View Yong ¶ 3, 99; MRAM).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 15.  Yong further teaches storing, during the predetermined period of time, the meta data into the nonvolatile media (View Yong ¶ 249; copy data).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1) and further in view of Choi (US Patent Application 2016/0378582 A1).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  The combination of teachings does explicitly teach the buffer memory has a memory of a same type as the volatile memory.

However, Choi teaches the buffer memory has a memory of a same type as the volatile memory (View Choi ¶ 165; buffer/volatile memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the buffer memory has a memory of a same type as the volatile memory since it is known in the art that a volatile memory can be a buffer memory (View Choi ¶ 165).  Such modification would have allowed copy data before a power outage.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1) and further in view of Bechtolsheim (US Patent Application 2010/0095048 A1).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 5.  The combination of teachings does not explicitly teach the buffer memory loses the data stored in the buffer memory after the predetermined period of time.

However, Bechtolsheim teaches the buffer memory loses the data stored in the buffer memory after the predetermined period of time (View Bechtolsheim ¶ 37; flush data within predetermined time).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the buffer memory loses the data stored in the buffer memory after the predetermined period of time since it is known in the art that data can be flushed from memory (View Bechtolsheim ¶ 37).  Such modification would have allowed copy data before a power outage.


Claim(s) 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1) and further in view of Chung (US Patent Application 2014/0245105 A1).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 5.  The combination of teachings does not explicitly teach the power manager stores an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time.

However, Chung teaches the power manager stores an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time (View Chung ¶ 144; copy data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the power manager stores an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time since it is known in the art that data can be copied (View Chung ¶ 144).  Such modification would have allowed copy data before a power outage.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 8.  The combination of teachings does not explicitly teach the power manager changes the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.

However, Chung teaches the power manager changes the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time (View Chung ¶ 144; copy data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the power manager changes the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time since it is known in the art that data can be copied (View Chung ¶ 144).  Such modification would have allowed copy data before a power outage.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  Yong further teaches performing recovery, after the event of power outage, based on the indicator stored in the media (View Yong ¶ 256; SPO protection operation).

The combination of teachings does not explicitly teach storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.

However, Chung teaches storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time (View Chung ¶ 144; copy data); changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time (View Chung ¶ 144; copy data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time since it is known in the art that data can be copied (View Chung ¶ 144).  Such modification would have allowed copy data before a power outage.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1) in view of Li (US Patent Application 2018/0173434 A1) and further in view of Bechtolsheim (US Patent Application 2010/0095048 A1).


Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings does not explicitly teach the buffer memory loses the data stored in the buffer memory after the predetermined period of time.

However, Bechtolsheim teaches the buffer memory loses the data stored in the buffer memory after the predetermined period of time (View Bechtolsheim ¶ 37; flush data within predetermined time).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the buffer memory loses the data stored in the buffer memory after the predetermined period of time since it is known in the art that data can be flushed from memory (View Bechtolsheim ¶ 37).  Such modification would have allowed copy data before a power outage.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Minamiura (US Patent Application 2016/0196085 A1) in view of Li (US Patent Application 2018/0173434 A1) and further in view of Chung (US Patent Application 2014/0245105 A1).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 15.  Yong further teaches performing recovery, after the event of power outage, based on the indicator stored in the media (View Yong ¶ 256; SPO protection operation)

The combination of teachings does not explicitly teach storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time.

However, Chung teaches storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time (View Chung ¶ 144; copy data); changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time (View Chung ¶ 144; copy data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with storing an indicator in the non-volatile media indicating that the buffer memory holds valid data before expiration of the predetermined period of time; changing the indicator in the non-volatile media to indicate that the buffer memory does not hold valid data prior to expiration of the predetermined period of time since it is known in the art that data can be copied (View Chung ¶ 144).  Such modification would have allowed copy data before a power outage.

Prior Art Made of Record

Russo et al. (U.S. Patent Application No. 2011/0167214), teaches using a NV buffer memory after a power outage.
Hall et al. (U.S. Patent Application No. 2012/0303867), teaches a power outage-safe buffer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114